Title: To George Washington from Bushrod Washington, 7 June 1788
From: Washington, Bushrod
To: Washington, George



[7 June 1788]

The convention has hitherto made a very slow progress towards finishing the business before them, and leads me to apprehend, that we shall be detained here much longer than I at first expected. We have determined to go through the constitution clause by clause, before any question shall be put. This regulation, if attended to, would expedite the business, by confining us to the particular parts objected to. But the debates have hitherto been general and desultory, although we have proceeded

no farther than the third section of the first clause. The defects of the old confederation, and the necessity of framing an entirely new one, seem to have claimed the principal share of our attention.
Mr. Henry on Thursday called upon the friends to the proposed plan to point out the objections to the present federal constitution. This challenge, which was given with an appearance of great confidence, drew from the governor yesterday a very able and elegant harangue for two hours and a half; for I suppose you have been informed of Mr. Randolph’s determination to vote for the proposed government without previous amendments. He pointed out those defects, and painted in a masterly and affecting manner the necessity of a more solid union of the States. Mr. Henry’s confidence in the power and greatness of Virginia, which he said she might rest upon though dismembered from her sister States, was very well exposed by the above speaker. Mr. Madison followed, and with such force of reasoning, and a display of such irresistible truths, that opposition seemed to have quitted the field. However, I am not so sanguine as to trust appearances, or even to flatter myself that he made many converts. A few I have been confidently informed he did influence, who were decidedly in the opposition. Mr. Nicholas concluded the day with a very powerful speech, inferior to none that had been made before as to close and connected argument. Were I to attempt to predict the fate of the constitution, it must be founded on conjecture.
